            Case 2:20-cv-00356-SMJ                  ECF No. 19           filed 12/14/20      PageID.146 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                  for the_                                            U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
            AARON JOSEPH CUNNINGHAM,                                                                            Dec 14, 2020
                                                                                                                     SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-0356-SMJ
                                                                     )
  SPOKANE COUNTY JAIL ADMINISTRATION and
      SPOKANE COUNTY JAIL OFFICIALS,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s “Motion of Argument,” ECF No. 10, is DENIED; and this action is DISMISSED WITHOUT PREJUDICE
’
              for failure to comply with the filing fee requirements of 28 U.S.C. § 1914.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                   Salvador Mendoza, Jr.




Date: December 14, 2020                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Angela Noel
                                                                                            (By) Deputy Clerk

                                                                             Angela Noel
